Exhibit 10.31

McDERMOTT INTERNATIONAL, INC.

Summary of

Named Executive Officer

2013 Base Salary and

Target EICP Compensation

 

Named Executive Officer

   Base
Salary     Target EICP Award
(as  a % of 2013 base salary earned)  

Stephen M. Johnson
Chairman, President and Chief Executive Officer

   $ 985,000        100 % 

Perry L. Elders
Senior Vice President and Chief Financial Officer

   $ 515,000        70 % 

Gary L. Carlson
Senior Vice President and Chief Administration Officer

   $ 400,000        70 % 

Liane K. Hinrichs
Senior Vice President, General Counsel and Corporate Secretary

   $ 477,750        70 % 

John T. McCormack
Executive Vice President, Chief Operating Officer

   $ 576,800        80 % 